                 Case 2:20-cr-00097-JCC Document 38 Filed 01/04/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0097-JCC
10                              Plaintiff,                    ORDER
11          v.

12   JIOVANNI NUNEZ,

13                              Defendant.
14

15          This matter comes before the Court on the Government and Defendant Jiovanni Nunez’s
16   stipulated motion to continue the trial date and the pretrial motions deadline (Dkt. No. 36). Mr.
17   Nunez is charged with two counts of possession of fentanyl with intent to distribute. (Dkt. No.
18   28.) The parties move to continue trial from February 8, 2021 to May 3, 2021; continue the
19   pretrial motions deadline from January 8, 2021 to April 2, 2021; and exclude the time period
20   from the date of this order to the new trial date for purposes of the Speedy Trial Act. (See
21   generally Dkt. No. 36.) The Court previously granted the parties’ stipulated request for a trial
22   continuance from September 2020 to February 2021 to allow Mr. Nunez’s counsel sufficient
23   time to prepare for trial given the volume of discovery in the case and the impact of the COVID-
24   19 pandemic on counsel’s ability to adequately review discovery with Mr. Nunez. (Dkt. No. 35.)
25   The parties seek a second continuance because, despite due diligence, additional time is needed
26   for Mr. Nunez’s counsel to adequately prepare for trial given the volume of discovery, which


     ORDER
     CR20-0097-JCC
     PAGE - 1
               Case 2:20-cr-00097-JCC Document 38 Filed 01/04/21 Page 2 of 3




 1   includes extensive discovery related to potential uncharged offenses, and the impact of the

 2   pandemic on trial preparation. (Dkt. No. 36 at 2.) Since the parties filed their stipulated motion,

 3   the Court issued another General Order in response to the continuing COVID-19 outbreak,

 4   continuing all criminal trials scheduled to occur before March 31, 2021. W.D. Wash, General

 5   Order No. 18-20 at 2 (Dec. 30, 2020).

 6          Having thoroughly considered the motion, the relevant record, and the Court’s General

 7   Orders addressing measures to reduce the spread and health risks from COVID-19, incorporated

 8   herein by reference, the Court hereby FINDS:

 9      1. Taking into account the exercise of due diligence, the failure to grant a continuance

10          would deny counsel for the defendant reasonable time necessary for effective preparation,

11          see 18 U.S.C. § 3161(h)(7)(B)(iv), and would therefore result in a miscarriage of justice,

12          see 18 U.S.C. § 3161(h)(7)(B)(i).

13      2. The additional time requested is a reasonable period of delay, as the defendant has

14          requested more time to prepare for trial, to investigate the matter, to gather evidence

15          material to the defense, and to consider possible defenses.

16      3. The time between the current trial date and the new trial date is necessary to provide Mr.

17          Nunez’s counsel with reasonable time to prepare for trial considering counsel’s schedule

18          and all the facts set forth above.
19      4. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate

20          spectrum of jurors to represent a fair cross section of the community, which makes

21          proceeding on the current case schedule impossible or, at a minimum, would result in a

22          miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

23      5. Public health guidance has impacted the ability of jurors, witnesses, counsel, and Court

24          staff to be present in the courtroom. Therefore, proceeding with trial as scheduled would

25          likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).

26      6. The ends of justice served by granting a continuance outweigh the best interests of the


     ORDER
     CR20-0097-JCC
     PAGE - 2
                 Case 2:20-cr-00097-JCC Document 38 Filed 01/04/21 Page 3 of 3




 1          public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

 2          For the foregoing reasons, the Court GRANTS the motion to continue the trial date and

 3   pretrial deadlines in part (Dkt. No. 36). The trial date is CONTINUED to May 3, 2021, at 9:30

 4   a.m. The Court further ORDERS that the time between the date this order is issued and the new

 5   trial date is excludable time under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A),

 6   3161(h)(7)(B)(i), and 3161(h)(7)(B)(iv). Any pretrial motions must be filed no later than March

 7   29, 2021.

 8          DATED this 4th day of January 2021.




                                                         A
 9

10

11
                                                         John C. Coughenour
12                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR20-0097-JCC
     PAGE - 3
